 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    HUGO ISRAEL CAHUEC,                              Case No. 3:09-cv-00113-RCJ-RAM
12                      Petitioner,                    ORDER
13           v.
14    GREGORY SMITH, et al.,
15                      Respondents.
16

17          Petitioner having filed an unopposed motion to extend time (first request) (ECF No. 97),

18   and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's unopposed motion to extend time (first

20   request) (ECF No. 97) is GRANTED. Petitioner will have up to and including February 10,

21   2020, to file a response to the motion to dismiss (ECF No. 94).

22          DATED: This 14th day of November, 2019.
23                                                               ______________________________
                                                                 ROBERT C. JONES
24                                                               United States District Judge
25

26
27

28
                                                      1
